 1 MONICA L. BERMUDEZ
   Attorney at Law, SBN 275434
 2 1670 M Street
   Bakersfield, CA 93301
 3 Telephone: (661) 616-2141
   Facsimile: (661) 322-7675
 4

 5 Attorney for the Defendant
   Hazel Turner
 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:18-cr-00107-LJO-SKO
12                               Plaintiff,               STIPULATION TO CONTINUE
                                                          SENTENCING; FINDINGS AND
13   v.                                                   ORDER
14   HAZEL TURNER,                                        DATE: February 11, 2019
                                                          TIME: 8:30 a.m.
15                               Defendants.              JUDGE: Hon. LAWRENCE J.
                                                          O’NEILL
16

17

18                                             STIPULATION
19          COMES NOW, Defendant, Hazel Turner, by and through her attorney of record, Monica L.
20
     Bermudez and The United States of America, by and through its counsel of record hereby stipulate as
21
     follows:
22
            1.     By previous order, this matter was set for sentencing on January 7, 2019.
23

24          2.     Defense Counsel was informed by Ms. Turner that she is undergoing surgery on

25 January 8, 2019. Due to preparation before Ms. Turner’s surgery, she is unable to be present at the
26 scheduled sentencing hearing.

27          3. The surgery date was the earliest possible date Ms. Turner was able to schedule.
28
                                                      1
29

30
            4. Defense counsel is requesting a brief continuance to allow Ms. Turner to proceed with
 1
     her medical surgery and have time to recover.
 2

 3          5. The parties therefore respectfully request that the sentencing hearing for Ms. Turner

 4 continued from Monday, January 7, 2019 to Monday, February 11, 2019.

 5 IT IS SO STIPULATED.

 6
     DATED: January 3, 2019
 7
                                          /s/ Monica L. Bermudez
 8                                        MONICA L. BERMUDEZ
                                          Counsel for Defendant
 9                                        HAZEL TURNER

10

11

12 DATED: January 3, 2019
                                          /s/ Angela Scott for Melanie Alsworth
13                                        MELANIE ALSWORTH
                                          Assistant United States Attorney
14

15                                               ORDER

16
            Pursuant to the parties’ stipulation and good cause shown, IT IS HEREBY ORDERED that
17
     defendant HAZEL TURNER sentencing hearing, currently set for January 7, 2019, is hereby vacated
18
     and continued to February 11, 2019, at 8:30 a.m.
19
20
     IT IS SO ORDERED.
21
        Dated:    January 3, 2019                           /s/ Lawrence J. O’Neill _____
22                                               UNITED STATES CHIEF DISTRICT JUDGE
23

24

25
26

27

28
                                                        2
29

30
